Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2018

The Court of Appeals hereby passes the following order:

A18D0527. AHMED OLASUNKANMI SALAU v. THE STATE.

      Ahmed Olasunkanmi Salau’s case was placed on the dead docket on June 12,
2018. Salau filed an application for discretionary appeal from that order. We,
however, lack jurisdiction.
      Placing a case on the dead docket constitutes neither a dismissal nor a
termination of a prosecution in the accused’s favor; the prosecution remains pending
and can be reinstated at the trial court’s pleasure. State v. Creel, 216 Ga. App. 395
(454 SE2d 804) (1995). As such, there has been no final judgment entered in Salau’s
case. Accordingly, Salau was required to follow the interlocutory appeal procedures
under OCGA § 5-6-34 (b) to appeal the trial court’s order. Salau’s failure to comply
with those interlocutory procedures deprives this Court of the jurisdiction to consider
this case, and this case is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           07/17/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.